UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-1435


DAVADA C. LOUGHLIN; D.C.L., Davada C. Loughlin for D.C.L.,
a minor; BRITT S. MOORE,

                Plaintiffs - Appellants,

          v.

VANCE COUNTY DEPARTMENT OF SOCIAL SERVICES; LINDA FRY,
Director at Vance County Department of Social Services; RENE
BETANCOURT,   Social   Work  Supervisor   at  Vance   County
Department of Social Services; LATOYA M. HARRIS, Case
Worker, Child Services at Vance County Department of Social
Services; VANCE COUNTY,

                Defendants – Appellees,

          and

NORTH CAROLINA DEPARTMENT OF HEALTH AND HUMAN RESOURCES,

                Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:14-cv-00219-FL)


Submitted:   September 9, 2015             Decided: September 11, 2015


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Davada C. Loughlin, D.C.L., Britt S. Moore, Appellants Pro Se.
Sonny Sade Haynes, WOMBLE CARLYLE SANDRIDGE & RICE, PLLC,
Winston-Salem, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Appellants   seek    to   appeal        the     district      court’s    order

accepting in part the recommendation of the magistrate judge and

denying relief on their 42 U.S.C. § 1983 (2012) complaint.                         We

have    reviewed    the    record   and        find     no   reversible        error.

Accordingly,   we   deny   leave    to       proceed    in   forma    pauperis    and

dismiss the appeal for the reasons stated by the district court.

Loughlin v. Vance Cty. Dep’t of Soc. Servs., No. 5:14-cv-00219-

FL (E.D.N.C. April 1, 2015).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                          DISMISSED




                                         3